Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7 paragraph 2, filed 6/1/2021, with respect to establishment of foreign priority have been fully considered and are persuasive.  The objection of 2/3/2021 has been withdrawn. 
Applicant’s arguments, see page 7, filed 6/1/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of 2/3/2021 has been withdrawn. 
Applicant’s arguments, see page 7, filed 6/1/2021, with respect to 35 U.S.C 112 (a) have been fully considered and are persuasive.  The rejection of 2/3/2021 has been withdrawn. 
Applicant’s arguments, see page 7 and page 8, filed 6/1/2021, with respect to 35 U.S.C 112(b) have been fully considered and are persuasive.  The rejections of 2/3/2021 has been withdrawn. 
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive. Regarding the prior art rejection arguments on pages 8, 9, 10, and 11, the examiner respectfully thinks the cited prior art reads on the limitations in the instant application. The concept and structure of the instant application is something that is known in the art and is in the market.  The examiner believes that the utility of this invention in the instant application resides in the fact that the instant application can be installed onto an existing milling machine or machine thereof which would make it unique in the art.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2016 210 042.4, filed on 06/07/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation in claim 13 of "filling the shielding gas device (108) at the second position with shielding gas, positioning a laser head (101) with the laser head positioning device in a working position in the region of the second workpiece (105A) within the gas shielding device (108) at the second position, additively processing the second workpiece (105A) by laser build-up welding with the laser head (101) under a shielding gas atmosphere within the gas shielding device (108) at the second position, moving the laser head (101) after the second workpiece processing with the laser head positioning device, lifting the shielding gas device (108) at the second position from the work table (105) with the positioning device, and subtractively machining the second workpiece (105A), e.g. by drilling, turning or milling, before 

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claim 12, the phrase "if necessary" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites the limitation "the laser head positioning device" in page 5 lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of "positioning a laser head (101)” is indefinite because it is unclear if it is meant to bring in a new laser head or if it is referring to the same laser head previously recited.  The recitation of “a working position” is indefinite because it is unclear if it is meant to be a first or second working position or if it brings in a new working position into the claim. The examiner recommends further identifying a first and a second working position to avoid confusion. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim1, 7, 9, 11, 12, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOVACEVIC US7020539 B1 (hereinafter “KOVACEVIC”) in view of YOSHIMURA WO2015151840 A1 (hereinafter “YOSHIMURA”). 
Regarding claim 1, KOVACEVIC discloses Machine tool comprising:  a work table (KOVACEVIC work table 120) configured to clamp (KOVACEVIC column 6 lines 26-31, work table 120) at least one workpiece (105A) (KOVACEVIC part 102),  a laser head (KOVACEVIC optical electronic system 200; column 8 lines 28 to 43)  having a powder nozzle (KOVACEVIC column 8 lines 28 to 43, powder delivery nozzle 51) configured to process the workpiece (105A) by applying a material to the workpiece and welding the applied material to the workpiece (KOVACEVIC column 8 lines 28 to 43, The laser beam 201 is disposed on a first side of the powder delivered from a powder delivery nozzle 51 (FIGS. 2 and 6), and optical sensor 203 is disposed on a second side thereof), a laser head positioning device configured to position the laser head with respect to the workpiece (KOVACEVIC column 5 lines 42 to 7, as directed by computer 700, multi-axis robot 114 obtains a particular laser head 130 from automatic changer 122 and one or more powder feeders 128 is coupled to the particular laser head 130 so that the two-dimensional layer of material may be deposited), a shielding gas device configured to be positioned on the work table (105) and filled with a shielding gas during processing the workpiece by the laser head such that the workpiece (105A) is processed under a shielding gas atmosphere (KOVACEVIC column 9 lines 33 to 44). YOSHIMURA discloses and a positioning device configured to move and position the shielding gas device (YOSHIMURA, cover portion 120; X and Y movement capabilities are identified on page 6 par. 4) on the work table wherein the shielding gas device (108) is detachable from the positioning device, the positioning device is configured to set the shielding gas device (108) down on to the work table (105) (page 14 paragraphs 5 and 6), and the laser head positioning device is configured to move the laser head (101) into the shielding gas device (108) (page 15 paragraph 5).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KOVACEVIC reference, to include a positioning device for moving and positioning the shielding gas device on the work table wherein the shielding gas device (108) is detachable from the positioning device, the positioning device is configured to set the shielding gas device (108) down on to the work table (105), and the laser head positioning device is configured to move the laser head (101) into the shielding gas device (108), as suggested and taught by YOSHIMURA, for the purpose of providing and advantage to provide inert shielding gas to a metal welding or sintering process to minimize material oxidation during the process.
Regarding claim 9, KOVACEVIC teaches Machine tool according to claim 1.  However, YOSHIMURA teaches characterized in that the housing of the shielding gas device comprises a supply line for a shielding gas and a controllable gas valve for filling the shielding gas device with shielding gas (YOSHIMURA page 14, the gas discharge opening 136 is connected to the cover gas discharge unit 122 via the discharge pipe 142. The cover part gas discharge part 122 is, for example, a vacuum pump. The cover part gas discharge part 122 is controlled by the control device 20 and discharges the air in the space 121 of the cover part 120. The cover part gas discharge part 122 is controlled by the control device 20).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KOVACEVIC reference, to include/such that characterized in that the housing of the shielding gas device comprises a supply line for a shielding gas and a controllable gas valve for filling the shielding gas device with shielding gas, as suggested and taught by YOSHIMURA, for the purpose of providing an advantage to add a mechanism to control gas flow to a shielding gas chamber to allow process control of turn on and turn of off the gas to facilitate gas introduction and gas purging into and out of the chamber.  
Regarding claim 11, KOVACEVIC and YOSHIMURA teach Machine tool (100) according to claim 1 as discussed above and KOVACEVIC further discloses characterized in that the shielding gas device comprises a clamping mechanism, configured to clamp the shielding gas device in stationary fashion on the work table (KOVACEVIC column 9 lines 33 to 44).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include characterized in that the shielding gas device comprises a clamping mechanism, configured to clamp the shielding gas device in stationary fashion on the work table, as suggested and taught by KOVACEVIC, for the purpose of providing and advantage to provide inert shielding gas to a metal welding or sintering process to minimize material oxidation during the process.
Regarding claim 12, KOVACEVIC and YOSHIMURA teaches Machine tool according to claim 1 as discussed above and further discloses characterized by a control device for presetting a processing sequence (KOVACEVIC column 6 lines 16 to 31, an automatic tool changer 142 is associated with CNC milling machine 140; computer 700; CNC, NC and the multi axis robot are controlled by computer 700 in KOVACEVIC and as such, it is commonly understood by a person of ordinary skill in the art executes a pre-programmed set of steps), positioning the laser head by means of the laser head positioning device into a working position in the area of the workpiece for processing, processing the workpiece by means of the laser head (the positioning of the laser head unit  in the KOVACEVIC reference is discussed  in a shielding gas atmosphere (KOVACEVIC column 9 lines 33 to 44; column 10 lines 5 to 15), moving the laser head after the workpiece processing by the laser head positioning device, lifting the shielding gas device from the work table by means of the positioning device and, if necessary, positioning the shielding gas device at a second position on the work table where a second workpiece is clamped, and  repeating the above mentioned steps (It would have been obvious to one of ordinary in the art at the time of the invention was made to repeat the steps on a second workpiece, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art).  However, YOSHIMURA teaches comprising the steps of, positioning the shielding gas device by means of the positioning device at a first position of the work table in such a way that the shielding gas device encloses a first workpiece clamped on the work table (Yoshimura page 14 par. 4, The cover part 120 is attached to the laminated head 12 to open the opening part 140 toward the lower part in the Z-axis direction, - filling the shielding gas device with shielding gas).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KOVACEVIC reference, to include comprising the steps of, positioning the shielding gas device by means of the positioning device at a first position of the work table in such a way that the shielding gas device encloses a first workpiece clamped on the work table, as suggested and taught by YOSHIMURA, for the purpose of providing automation to complete the additive and subtractive  
Regarding claim 13, KOVACEVIC teaches Method for the additive and subtractive processing of a workpiece on a machine tool (KOVACEVIC claim 1, a machining station operable to remove at least a portion of one or more of the deposited two-dimensional layers of material; claim 9, wherein the multi-axis milling machine is operable to perform a machining process selected from the group consisting of milling, drilling, boring, reaming, tapping, grinding, polishing, and vertical turning), comprising the steps of: filling the shielding gas device with shielding gas (KOVACEVIC column 9 lines 33 to 44), positioning a laser head by means of the laser head positioning device in a working position in the region of the workpiece for the additive processing of the workpiece by laser build-up welding, additively processing the workpiece by laser build-up welding by means of the laser head (101) (KOVACEVIC column 5 lines 42 to 57, as directed by computer 700, multi-axis robot 114 obtains a particular laser head 130 from automatic changer 122 and one or more powder feeders 128 is coupled to the particular laser head 130 so that the two-dimensional layer of material may be deposited) under a shielding gas atmosphere (KOVACEVIC column 9 lines 33 to 44), moving the laser head after the workpiece processing by the laser head positioning device (It would have been obvious to one of ordinary in the art at the time of the invention was made to reverse the steps to remove the device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art), and  subtractively machining the workpiece, e.g. by drilling, turning or milling, before or after the complete cooling of the workpiece (KOVACEVIC claim 1).   However, YOSHIMURA teaches positioning a shielding gas device by means of a positioning device at a first position of a work table in such a way that the shielding gas device encloses a first workpiece clamped on the work table (KOVACEVIC column 6 lines 16 to 31, work table 120), lifting the shielding gas device from the work table by means of the positioning device (YOSHIMURA page. 14 the control apparatus 20 moves the base part 100 by the table part 11 so that the cover part 120 may cover the base 91 on the base part 100 (step S31)).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KOVACEVIC reference, such that positioning a shielding gas device by means of a positioning device at a first position of a work table in such a way that the shielding gas device encloses a first workpiece clamped on the work table, lifting the shielding gas device from the work table by means of the positioning device, as suggested and taught by YOSHIMURA, for the purpose of providing a method to place and remove a shielding gas device to advantageously allow the user to change from additive to subtractive manufacturing.
 Regarding claim 14, KOVACEVIC and YOSHIMURA teach a Method for the additive and subtractive processing of a workpiece on a machine tool according to claim 13 further comprising the steps of: positioning the shielding gas device as discussed above.  However, KOVACEVIC and YOSHIMURA are silent to further comprising the steps of:  positioning the shielding gas device at a second position on the work table where a second workpiece is clamped; and repeating the above steps of laser build-up welding.  It would have been obvious to one of ordinary in the art at the time of the invention was made to repeat the steps in claim 13, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Claim 2, and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOVACEVIC US7020539 B1 in view of YOSHIMURA WO2015151840 A1 and FOSTER WO 01/87528A2 (hereinafter “FOSTER”). 
Regarding claim 2, KOVACEVIC and YOSHIMURA disclose Machine tool according to claim 1, as discussed above.  However, KOVACEVIC and YOSHIMURA are silent whether the characterized in that the shielding gas device comprises an induction coil for heating the workpiece.  FOSTER teaches characterized in that the shielding gas device (FOSTER, gas shroud (shield) 18) comprises an induction coil (FOSTER 14) for heating the workpiece (FOSTER article 20). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KOVACEVIC reference, to include the shielding gas device comprises an induction coil for heating the workpiece, as suggested and taught by FOSTER, for the purpose of providing an advantage to add a heating element to a shielding gas device on a welding or laser sintering process to preheat the part being welded to or sintered to a temperature just below the melting or sintering point of the material such that the laser adequately raise the localized material temperature above the melting or sintering point of the material.  It can also be advantageous to add a heating element to a shielding gas device to create a reduction of thermal gradients lessens the impact of the heat from welding on the heat affected zone (FOSTER pages 4 and 5).
Regarding claim 3, KOVACEVIC and YOSHIMURA disclose Machine tool according to claim 2.    However, KOVACEVIC and YOSHIMURA are silent to characterized in that the induction coil (111) is arranged in the shielding gas device (108) in such a way that when the shielding gas device (108) is placed on the work table (105) by the positioning device, the workpiece is surrounded circumferentially by the induction coil (111).  FOSTER characterized in that the induction coil (111)  (FOSTER 14) is arranged in the shielding gas device (108) (FOSTER, gas shroud (shield) 18) in such a way that when the shielding gas device (108) is placed on the work table (105) by the positioning device (FOSTER page 8, motion system 15; page 9, The motion system whose path is set by the control system is at least a 3-axis, preferably a 4 or 5-axis motion system to provide the detailed motion required for various complex welding area surfaces), the workpiece (FOSTER article 20) is surrounded circumferentially by the induction coil (111) (FOSTER page 10, an induction heating coil was placed around the blade tip).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KOVACEVIC and YOSHIMURA reference, to include/such that characterized in that the induction coil (111) is arranged in the shielding gas device (108) in such a way that when the shielding gas device (108) is placed on the work table (105) by the positioning device, the workpiece is surrounded circumferentially by the induction coil (111), as suggested and taught by FOSTER for the purpose of providing an advantage to design a movable gas shielding device to allow for precise placement over a work piece and it is advantageous to place an induction coil inside the gas shielding device to allow for preheating of a work piece.  It is common in the art to place an induction coil circumferentially around a work piece to be heated to allow for energy transfer from the induction coil to the work piece by means of electromagnetic induction.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOVACEVIC US7020539 B1 in view of YOSHIMURA WO2015151840 A1 and HYATT US20160129528A1  (hereinafter “HYATT”). 
Machine tool (100) according to claim 1 and further disclose characterized in that the laser head (101) (KOVACEVIC optical electronic system 200 column 8 lines 28 to 43, optical electronic system 200 includes a collimated and/or expanded laser beam 201).  However, KOVACEVIC and YOSHIMURA are silent with regard to is provided with a tool interface and is configured to be introduced into a work spindle of the machine tool (100) via this interface.  HYATT teaches is provided with a tool interface and can be introduced into a work spindle of the machine tool (100) via this interface (HYATT par. 71, Referring to FIG. 11, by mounting a laser 200 onto the spindle 144 or in place of the spindle 144 and an additive material delivery system, an additive operation can also be performed; par. 60, a spindle contains movable retainers to allow it to interface with a tool changer and multiple tools).   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KOVACEVIC and YOSHIMURA references, to include characterized in that the laser head (101) is provided with a tool interface and can be introduced into a work spindle of the machine tool (100) via this interface, as suggested and taught by HYATT, for the purpose of providing an advantage to mount a laser beam apparatus into a CNC machine work spindle to allow the laser to be moved in X, Y and Z axis to selectively heat areas on a work platform (HYATT par. 70 and 71)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOVACEVIC US7020539 B1 in view of YOSHIMURA WO2015151840 A1 and BEIER US20050220550A1 (hereinafter “BEIER”). 
Regarding claim 5, KOVACEVIC and YOSHIMURA discloses machine tool according to claim 1.    However, KOVACEVIC and YOSHIMURA are silent with regard to the characterized in that the shielding gas device is provided with a tool interface and can be introduced into a work spindle via this interface.  However, BEIER teaches characterized in that the shielding gas device is provided with a tool interface and is configured to be introduced into a work spindle by way of the tool interface (BEIER par. 6 The supply is realized via the existing hollow work spindles of machine tools, but also via a separate connection on the support or on the machine tool. Gases such as, for example, welding gases, inert gases, compressed air or carbon monoxide may be considered as gaseous mediums).   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KOVACEVIC and YOSHIMURA references, to include/such that characterized in that the shielding gas device (108) is provided with a tool interface and can be introduced into a work spindle (102) via this interface, as suggested and taught by BEIER, for the purpose of providing an advantage to mount a device that can introduce a shielding gas to a work piece to a machine tool to allow it to be moved in X,Y and Z directions relative to the work piece.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOVACEVIC US7020539 B1 (hereinafter “KOVACEVIC”) in view of YOSHIMURA WO2015151840 A1 (hereinafter “YOSHIMURA”) and KRAJEA US2018/0085860A1
Regarding claim 7, KOVACEVIC and Yoshimura teach Machine tool according to claim 1 as discussed above.  However, KRAJEA discloses characterized in that the positioning device (KRAJEA robotic arm 100; par. 23) for moving and positioning the shielding gas device is designed as a gripping device with a gripping arm, configured to pick up, move and position the shielding gas device (KRAJEA par. 27). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in characterized in that the positioning device for moving and positioning the shielding gas device is designed as a gripping device with a gripping arm, by means of which the shielding gas device can be picked up, moved and positioned, as suggested and taught by KRAJEA reference, for the purpose of providing the modification of the apparatus of KOVACEVIC to include the shielding gas apparatus of YOSHIMURA such that the shielding gas apparatus of KOVACEVIC and YOSHIMURA can be moved around a work table and around another work piece.
Regarding claim 8, KOVACEVIC and YOSHIMURA teach Machine tool according to claim 7 as discussed above. However, KRAJEA discloses characterized in that the gripping device is arranged on the housing of the laser head (KRAJEA par. 18; to attach a laser head unit to a positioning device head it is obvious that the gripping device will be in mechanical communication with the laser head wherein the laser head device is gripped by friction from fasteners, dovetail connections common in the art or other means to grip the laser head). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application reference, such that characterized in that the gripping device is arranged on the housing of the laser head, as suggested and taught by KOVACEVIC, for the purpose of providing an area for the gripping device to attach to the laser head or any other device it is to grip and move.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOVACEVIC US7020539 B1 in view of YOSHIMURA WO2015151840 A1 and ZAKEL US20110244651A1 (hereinafter “ZAKEL”). 
Regarding claim 10, KOVACEVIC and YOSHIMURA teach machine tool (100) according to claim 1.  However, ZAKEL teaches characterized in that an elastic seal (108B)  is provided on the underside of the shielding gas device (108) (see ZAKEL figure 1 below), configured to seal a contact surface between the shielding gas device (108) positioned on the work table (105) and the work table (105) (paragraph 43 teaches sealing to a working surface).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in KOVACEVIC and YOSHIMURA references, to include characterized in that an elastic seal (108B) is provided on the underside of the shielding gas device (108), by means of which a contact surface between the shielding gas device (108) positioned on the work table (105) and the work table (105) as suggested and taught by ZAKEL, for the purpose of providing an elastic seal on the underside of a chamber to seal the created chamber to a lower piece by clamping force to allow the process space to be purged and filled with an inert gas.

    PNG
    media_image1.png
    541
    668
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609.  The examiner can normally be reached on 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761 

/DANA ROSS/            Supervisory Patent Examiner, Art Unit 3761